DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-7 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/20/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         	The drawings submitted on 2/20/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekitsuka US Pub 2016/0084652.
With regards to claim 1, Sekitsuka US Pub 2016/0084652 teaches an electronic timepiece comprising: 
a case;(figure 1A-1C)
at least one of a dial or a display unit housed in the case and including a display surface; (figure 1A-1C)
a three-axis magnetic sensor housed in the case and including a first detection axis and a second detection axis, which are disposed in a plane parallel with the display surface and orthogonal to each other, and a third detection axis orthogonal to the plane; (110; figure 2) (paragraph 0034)
an inclination sensor housed in the case and configured to detect an inclination of the case; (paragraph 0126) and 
a processor housed in the case and configured to execute first calibration processing of performing a calibration in two axial directions of a direction along the first detection axis and a direction along the second detection axis, and second calibration processing of performing a calibration in a direction along the third detection axis, the second calibration processing being executed after the first calibration processing, wherein the processor is configured to set a measurement mode to a first measurement mode when the second calibration processing is not completed after completion of the first calibration processing, and set the measurement mode to a second measurement mode when the second calibration processing is completed, execute, when the first measurement mode is set, first azimuth calculation processing of calculating an azimuth based on detected values of the three-axis magnetic sensor in the two axial directions, and execute, when the second measurement mode is set, second azimuth calculation processing of calculating an azimuth based on detected values of the three-axis magnetic sensor in three axial directions of the direction along the first detection axis, the direction along the second detection axis, and the direction along the third detection axis, and a detected value of the inclination sensor. (170 figure 2) (figure 3) 
With regards to claim 2, Sekitsuka US Pub 2016/0084652 teaches a mode display unit configured to display the measurement mode set by the processor. (paragraph 0055)
With regards to claims 3-4, Sekitsuka US Pub 2016/0084652 teaches the processor uses the inclination sensor to execute the first azimuth calculation processing, and includes a notification unit configured to provide notification when output data from the inclination sensor exceed a threshold value related to inclination in the first azimuth calculation processing. (paragraph 0093)
With regards to claims 5-7, Sekitsuka US Pub 2016/0084652 teaches a hand configured to indicate an azimuth calculated by the processor.  (paragraph 0057)
Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Touma US 2017/0272842 teaches a wireless motion sensor system and method.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        June 7, 2022